
	

115 HR 3017 : Brownfields Enhancement, Economic Redevelopment, and Reauthorization Act of 2017
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS
		1st Session
		H. R. 3017
		IN THE SENATE OF THE UNITED STATES
		December 1, 2017ReceivedAN ACT
		To amend the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 to
			 reauthorize and improve the brownfields program, and for other purposes. 
	
	
 1.Short titleThis Act may be cited as the Brownfields Enhancement, Economic Redevelopment, and Reauthorization Act of 2017. 2.Redevelopment certainty for governmental entitiesSection 101(20)(D) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(20)(D)) is amended by striking ownership or control and all that follows through by virtue and inserting ownership or control through seizure or otherwise in connection with law enforcement activity, or through bankruptcy, tax delinquency, abandonment, or other circumstances in which the government acquires title by virtue.
 3.Petroleum brownfield enhancementSection 101(39)(D)(ii)(II) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(39)(D)(ii)(II)) is amended by amending item (bb) to read as follows:
			
 (bb)is a site for which there is no viable responsible party and that is determined by the Administrator or the State, as appropriate, to be a site that will be assessed, investigated, or cleaned up by a person that is not potentially liable for cleaning up the site under this Act or any other law pertaining to the cleanup of petroleum products; and.
 4.Clarification of leaseholder interestSection 101(40) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601(40)) is amended—
 (1)in the matter preceding subparagraph (A), by striking (or a tenant of a person) that acquires ownership of and inserting who acquires ownership of, or a leasehold interest in,; (2)in subparagraph (A), by inserting or the leasehold interest in the facility before the period at the end;
 (3)in subparagraph (B)— (A)in clause (ii), by inserting with respect to a person who acquires ownership of a facility. The Administrator shall establish standards and practices with respect to a person who acquires a leasehold interest in a facility before the period at the end; and
 (B)in clause (iii), by inserting , or acquisition of a leasehold interest, after time of purchase; (4)in subparagraph (H)(i)(II), by inserting , by the instruments by which the leasehold interest in the facility is acquired after January 11, 2002, after financed; and
 (5)by adding at the end the following:  (I)LeaseholdersIn the case of a person holding a leasehold interest in a facility—
 (i)the leasehold interest in the facility— (I)is for a term of not less than 5 years; and
 (II)grants the person control of, and access to, the facility; and (ii)the person is responsible for the management of all hazardous substances at the facility..
			5.Expanded eligibility for nonprofit organizations
 (a)Nonprofit organizationsSection 104(k)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(1)) is amended—
 (1)in subparagraph (G), by striking or after the semicolon; (2)in subparagraph (H), by striking the period at the end and inserting a semicolon; and
 (3)by adding at the end the following:  (I)an organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under section 501(a) of that Code;
 (J)a limited liability corporation in which all managing members are organizations described in subparagraph (I) or limited liability corporations whose sole members are organizations described in subparagraph (I);
 (K)a limited partnership in which all general partners are organizations described in subparagraph (I) or limited liability corporations whose sole members are organizations described in subparagraph (I); or
 (L)a qualified community development entity (as defined in section 45D(c)(1) of the Internal Revenue Code of 1986)..
 (b)Conforming amendmentsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended—
 (1)in paragraph (3)— (A)in subparagraph (A)(ii)—
 (i)by striking or nonprofit organizations; and (ii)by striking entity or organization and inserting eligible entity; and
 (B)in subparagraph (B)(ii)— (i)by striking or other nonprofit organization; and
 (ii)by striking or nonprofit organization; and (2)in paragraph (6)(A), by striking or nonprofit organizations.
 6.Treatment of publicly owned brownfield sitesSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604) is amended—
 (1)in paragraph (2), by adding at the end the following:  (C)Exemption for certain publicly owned brownfield sitesNotwithstanding any other provision of law, an eligible entity described in any of subparagraphs (A) through (H) of paragraph (1) may receive a grant under this paragraph for property acquired by that eligible entity prior to January 11, 2002, even if such eligible entity does not qualify as a bona fide prospective purchaser, so long as the eligible entity has not caused or contributed to a release or threatened release of a hazardous substance at the property.;
 (2)in paragraph (3), by adding at the end the following:  (E)Exemption for certain publicly owned brownfield sitesNotwithstanding any other provision of law, an eligible entity described in any of subparagraphs (A) through (H) of paragraph (1) may receive a grant or loan under this paragraph for property acquired by that eligible entity prior to January 11, 2002, even if such eligible entity does not qualify as a bona fide prospective purchaser, so long as the eligible entity has not caused or contributed to a release or threatened release of a hazardous substance at the property.; and
 (3)in paragraph (4)(B)(iii)— (A)by striking up to 25 percent of the; and
 (B)by inserting described in any of subparagraphs (A) through (H) of paragraph (1) after eligible entities. 7.Remediation grant enhancementSection 104(k)(3)(A)(ii) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)(3)(A)(ii)) is amended by striking $200,000 for each site to be remediated and inserting $500,000 for each site to be remediated, which limit may be waived by the Administrator, but not to exceed a total of $750,000 for each site, based on the anticipated level of contamination, size, or ownership status of the site.
 8.Multipurpose brownfields grantsSection 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) is amended—
 (1)by redesignating paragraphs (4) through (12) as paragraphs (5) through (13), respectively; (2)in paragraph (3)(A), by striking Subject to paragraphs (4) and (5) and inserting Subject to paragraphs (5) and (6);
 (3)by inserting after paragraph (3) the following:  (4)Multipurpose brownfields grants (A)In generalSubject to subparagraph (D) and paragraphs (5) and (6), the Administrator shall establish a program to provide multipurpose grants to an eligible entity based on the criteria under subparagraph (C) and the considerations under paragraph (3)(C), to carry out inventory, characterization, assessment, planning, or remediation activities at 1 or more brownfield sites in an area proposed by the eligible entity.
						(B)Grant amounts
 (i)Individual grant amountsEach grant awarded under this paragraph shall not exceed $1,000,000. (ii)Cumulative grant amountsThe total amount of grants awarded for each fiscal year under this paragraph may not exceed 15 percent of the amounts made available for the fiscal year to carry out this subsection.
 (C)CriteriaIn awarding a grant under this paragraph, the Administrator shall consider the extent to which the eligible entity is able—
 (i)to provide an overall plan for revitalization of the 1 or more brownfield sites in the proposed area in which the multipurpose grant will be used;
 (ii)to demonstrate a capacity to conduct the range of activities that will be funded by the multipurpose grant; and
 (iii)to demonstrate that a multipurpose grant will meet the needs of the 1 or more brownfield sites in the proposed area.
 (D)ConditionAs a condition of receiving a grant under this paragraph, each eligible entity shall expend the full amount of the grant not later than the date that is 5 years after the date on which the grant is awarded to the eligible entity, unless the Administrator provides an extension.
 (E)OwnershipAn eligible entity that receives a grant under this paragraph may not expend any of the grant funds on remediation of a brownfield site until such time as the eligible entity owns the brownfield site.; and
 (4)by striking (2) or (3) each place it appears and inserting (2), (3), or (4). 9.Administrative costs for grant recipientsParagraph (5) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 8 of this Act) is amended—
 (1)in subparagraph (B)— (A)in clause (i)—
 (i)by striking subclause (III); and (ii)by redesignating subclauses (IV) and (V) as subclauses (III) and (IV), respectively;
 (B)by striking clause (ii); (C)by redesignating clause (iii) as clause (ii); and
 (D)in clause (ii) (as redesignated by subparagraph (C) of this paragraph), by striking Notwithstanding clause (i)(IV) and inserting Notwithstanding clause (i)(III); and (2)by adding at the end the following:
				
					(E)Administrative costs
 (i)In generalAn eligible entity may use up to 5 percent of the amounts made available under a grant or loan under this subsection for administrative costs.
 (ii)RestrictionFor purposes of clause (i), the term administrative costs does not include— (I)investigation and identification of the extent of contamination of a brownfield site;
 (II)design and performance of a response action; or (III)monitoring of a natural resource..
 10.Renewable energy on brownfield sitesParagraph (6) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 8 of this Act) is amended by adding at the end of subparagraph (C) the following:
			
 (xi)The extent to which a grant would facilitate the production of renewable energy on the site.. 11.Small community technical assistance grants (a)In generalSection 128(a)(1)(B) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(1)(B)) is amended—
 (1)in clause (ii)— (A)in subclause (I), by striking ; or and inserting a semicolon;
 (B)in subclause (II), by striking the period at the end and inserting ; or; and (C)by adding at the end the following:
						
 (III)assist small communities, Indian tribes, rural areas, or disadvantaged areas in carrying out activities described in section 104(k)(7)(A) with respect to brownfield sites.; and
 (2)by adding at the end the following:  (iii)Small communities, Indian tribes, rural areas, and disadvantaged areas (I)In generalTo make grants to States or Indian tribes under clause (ii)(III), the Administrator may use not more than $1,500,000 of the amounts made available to carry out section 104(k)(7) in each fiscal year.
 (II)LimitationEach grant made under subclause (I) may be not more than $20,000. (iv)DefinitionsIn this subparagraph:
 (I)Disadvantaged areaThe term disadvantaged area means a community with an annual median household income that is less than 2⁄3 of the statewide annual median household income, as determined by the President based on the latest available decennial census.
 (II)Small communityThe term small community means a community with a population of not more than 10,000 individuals, as determined by the President based on the latest available decennial census..
 (b)Conforming amendmentSection 104(g)(1) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(g)(1)) is amended by inserting or section 128(a)(1)(B)(ii)(III) after under this section.
 12.Brownfields fundingParagraph (13) of section 104(k) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9604(k)) (as redesignated by section 8 of this Act) is amended to read as follows:
			
 (13)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $200,000,000 for each of fiscal years 2018 through 2022..
 13.State response program fundingSection 128(a)(3) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9628(a)(3)) is amended to read as follows:
			
 (3)FundingThere is authorized to be appropriated to carry out this subsection $50,000,000 for each of fiscal years 2018 through 2022..
		
	Passed the House of Representatives November 30, 2017.Karen L. Haas,Clerk
